Citation Nr: 0420163	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-02 371	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a timely appeal from a July 6, 2001, rating 
decision has been submitted.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastritis.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to a service-connected disability.

5.  Whether new and material evidence was received to reopen 
a service connection claim for degenerative disc disease of 
the lumbar spine, to include as secondary to a service-
connected disability.

6.  Whether new and material evidence was received to reopen 
a service connection claim for head scars.

7.  Whether new and material evidence was received to reopen 
a service connection claim for pancreatitis.

8.  Whether new and material evidence was received to reopen 
a service connection claim for a mixed headache disorder.

9.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations in March and October 
2002 by the No. Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In March 2004, 
the veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  

The Board notes that an October 1993 rating decision 
established service connection for bilateral foot calluses 
and corns and denied service connection for pes planus, 
residuals of right little toe surgery, and plantar warts.  In 
a March 2002 rating decision the RO granted entitlement to 
temporary total disability ratings, based upon hospital 
treatment and convalescence, and, in essence, re-classified 
the veteran's service-connected disability as calluses and 
corns of the feet with osteomyelitis, status postoperative 
excision of the left fifth metatarsal head and partial fossil 
phalangectomy of the left fifth toe.  In a July 2003 rating 
decision the RO denied reopening the veteran's service 
connection claim for pes planus.  

The veteran's statements at his March 2004 hearing may be 
construed as raising a claim for an additional foot disorder 
or as an application to reopen a previously denied pes planus 
claim.  This matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for hearing 
loss, a gastrointestinal disorder, and diabetes mellitus, 
whether new and material evidence was received to reopen 
service connection claims for degenerative disc disease of 
the lumbar spine, head scars, pancreatitis, and a mixed 
headache disorder, and entitlement to a rating in excess of 
10 percent for a bilateral foot disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  In correspondence dated July 11, 2001, the RO notified 
the veteran his claims had been denied.

2.  On June 12, 2002, the RO received a VA Form 9 from the 
veteran that may be reasonably construed as a timely notice 
of disagreement from specific issues addressed in the July 6, 
2001, rating decision.


CONCLUSION OF LAW

A notice of disagreement from the July 6, 2001, rating 
decision as to the issues of entitlement to service 
connection for hearing loss, a gastrointestinal disorder, and 
diabetes mellitus, whether new and material evidence was 
received to reopen service connection claims for degenerative 
disc disease of the lumbar spine, head scars, pancreatitis, 
and a mixed headache disorder, and entitlement to a rating in 
excess of 10 percent for a bilateral foot disability was 
timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Although the record does not show the veteran was 
specifically notified of the VCAA and how it pertains to the 
issue addressed in this decision, the Board finds he is not 
prejudiced by the determination below.

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2003).

VA regulations provide that while special wording is not 
required a notice of disagreement must be in terms which can 
be reasonably construed as a disagreement with a 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003); see also Gallegos v. Principi, 283 F.3d 1309 
(2002).  The notice of disagreement must be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination, and such notice, and 
appeals, must be in writing and filed with the agency of 
original jurisdiction which entered the determination with 
which disagreement is expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.201, 20.302(a) (2003).  

In this case, in correspondence dated July 11, 2001, the RO 
notified the veteran his claims for entitlement to service 
connection for hearing loss, a gastrointestinal disorder, and 
diabetes mellitus, whether new and material evidence was 
received to reopen service connection claims for degenerative 
disc disease of the lumbar spine, head scars, pancreatitis, 
and a mixed headache disorder, and entitlement to a rating in 
excess of 10 percent for a bilateral foot disability had been 
denied.  The Board notes the veteran does not dispute the 
fact that he was notified of the July 2001 rating decision by 
correspondence dated July 11, 2001.  He contends, however, 
that he submitted a timely notice of disagreement from those 
determinations in a VA Form 9 the RO received on June 20, 
2002.  

Based upon a review of the entire record, the Board finds the 
veteran's notice of disagreement from the July 2001 rating 
decision was timely filed.  The Board notes the veteran's 
June 2002 statements indicate a desire to appeal specific 
issues and that there was no other VA action of record at the 
time of the veteran's June 2001 correspondence that could be 
confused with the veteran's request.  Although the June 2002 
VA Form 9 does not clearly indicate disagreement with the 
July 2001 rating decision, it may be reasonably construed as 
a timely notice of disagreement with the specific issues 
numbered one through eight addressed in the July 6, 2001, 
rating decision.  


ORDER

A timely notice of disagreement from a July 6, 2001, rating 
decision was received as to the issues of entitlement to 
service connection for hearing loss, a gastrointestinal 
disorder, and diabetes mellitus, whether new and material 
evidence was received to reopen service connection claims for 
degenerative disc disease of the lumbar spine, head scars, 
pancreatitis, and a mixed headache disorder, and entitlement 
to a rating in excess of 10 percent for a bilateral foot 
disability; to this extent the veteran's appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service. 

In this case, VA medical records show the veteran has not 
been provided an examination to assess his service-connected 
foot disorders subsequent to surgical procedures performed in 
September 2000 and April 2001.  Therefore, the Board finds an 
additional examination is required prior to appellate review.

The Board notes that as it has been determined the veteran 
submitted a timely notice of disagreement from the July 6, 
2001, rating decision and a statement of the case has not 
been provided, those matters must be remanded for additional 
development.  The Court has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The RO should re-
adjudicate any issues for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for hearing loss, a 
gastrointestinal disorder, and diabetes 
mellitus, and whether new and material 
evidence was received to reopen service 
connection claims for degenerative disc 
disease of the lumbar spine, head scars, 
pancreatitis, and a mixed headache 
disorder.  The veteran and his 
representative should be apprised that to 
perfect the appeal on these issues for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

3.  The veteran should be scheduled for 
an appropriate examination for an 
opinions as to the current nature and 
extent of the veteran's service-connected 
bilateral foot disorder, classifed as 
calluses and corns of the feet with 
osteomyelitis, status postoperative 
excision of the left fifth metatarsal 
head and partial fossil phalangectomy of 
the left fifth toe.  The examiner is 
requested, to the extent possible, to 
distinguish symptoms attributable to the 
service-connected disorder from any 
nonservice-connected disabilities.  The 
claims folder must be available to, and 
reviewed by, the examiner.  Additional 
tests or studies should be performed as 
necessary for an adequate opinion.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to a rating in excess of 
10 percent for a bilateral foot 
disability.  If the benefit sought 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



